DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Amendments to the claims were received on October 29, 2021.  These amendments overcome the previous claim interpretation under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
Amendments to the claims were received on October 29, 2021.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeishi et al. (PG Pub 2013/0199504) in view of Maegawa et al. (PG Pub 2018/0238273).

Regarding claim 1, Takeishi teaches a fuel vapor treatment apparatus (figure 1; abstract) comprising:
a canister for adsorbing fuel vapor generated in a fuel tank (figure 1, element 40; paragraph 60);
a first purge passage (figure 1, elements 45 and 45a; paragraphs 61-62) connected between the canister and a portion of an intake passage of an internal combustion engine at a downstream side of a throttle valve (figure 1, element 14; paragraphs 62-63);
a first check valve provided in the first purge passage and opened by negative pressure in the intake passage (figure 1, element 47; paragraph 63);
a solenoid valve provided in the first purge passage and positioned between the canister and the first check valve (figure 1, element 46; paragraph 61);
an ejector (figure 1, element 49; paragraphs 64-65) including an exhaust port (figure 1, element 49c; paragraph 65) connected to the intake passage at an upstream side of a turbocharger (figure 1, see 49c connected upstream of turbocharger 30);
a charging passage (figure 1, element 51; paragraph 65) connected between an introduction port (figure 1, element 49a; paragraph 65) of the ejector and a portion of the intake passage between the throttle valve and the turbocharger (figure 1, see element 51 connected between throttle 14 and turbocharger 30);
a second purge passage (figure 1, element 45b; paragraph 62) connected between a suction port (figure 1, element 49b; paragraph 65) of the ejector and a portion of the first purge passage between the first check valve and the solenoid valve (figure 1, see element 45b connected between elements 46 and 47);
a second check valve provided in the second purge passage and opened by operation of the ejector (figure 1, element 48; paragraph 64);
a pressure sensor (figure 1, element 54) detecting pressure in the fuel tank (paragraph 66); and
a controller (figure 1, element 60; paragraph 67) configured to detect an abnormality in at least one of the first check valve, the second check valve, the second purge passage, the charging passage, and the ejector based on pressure detected by the pressure sensor (figure 6; see dashed lines in figure 6D; paragraphs 102-105)


Takeishi does not teach a pressure sensor detecting pressure in the second purge passage.  

Maegawa teaches a fuel vapor treatment apparatus including a pressure sensor detecting pressure in the second purge passage (figure 1, element 52; paragraphs 39 and 41).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the pressure sensor of Maegawa in the fuel vapor treatment apparatus of Takeishi since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, a pressure sensor in various locations in the engine and fuel vapor treatment system are well known based on the teachings of Takeishi and Maegawa, and Maegawa teaches using the pressure sensor in the second purge passage to detect abnormalities in the fuel vapor system.  One of ordinary skill in the art would recognize applying any one of the methods taught in Maegawa to the similar system in Takeishi for the purpose of detecting abnormalities, which is a goal of both prior art inventors.  

Regarding claim 3, Takeishi teaches the fuel vapor treatment apparatus according to claim 1, wherein the abnormality in the second check valve detected by the controller is stuck close (figure 6D; middle dashed line after t32; paragraphs 103-104; figure 10, s415; paragraph 145), when the internal combustion engine is in the turbocharging operation (figure 6, line for figure 6A; section title before 

Regarding claim 4, Takeishi teaches the fuel vapor treatment apparatus according to claim 1.  

Takeishi is silent as to wherein the abnormality in the second purge passage or the charging passage detected by the controller is blockage or detachment, when the internal combustion engine is in the turbocharging operation, the solenoid valve opens and closes, and the pressure detected by the pressure sensor does not pulsate.

Maegawa teaches wherein the abnormality in the second purge passage or the charging passage detected by the controller is blockage or detachment (figure 7, step s417; paragraphs 47 and 86 specifically; paragraphs 72-91 for reference), when the internal combustion engine is in the turbocharging operation (figure 7, step 403; paragraph 51), the solenoid valve opens and closes (figure 7, step 404; paragraph 52), and the pressure detected by the pressure sensor does not pulsate (figure 7, steps 401-402; paragraphs 49-50).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the method in figure 7 of Maegawa in the fuel vapor treatment apparatus of Takeishi since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, a pressure sensor in various locations in the engine and fuel vapor treatment system are well known based on the teachings of Takeishi and Maegawa, and Maegawa teaches using the pressure sensor in the second purge passage to detect abnormalities in the fuel vapor system.  One of ordinary skill in the art would recognize applying the method of figure 7 taught in Maegawa to the similar system in Takeishi for the purpose of detecting blockage or detachment abnormalities in the second purge passage or the charging passage of Takeishi.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach detecting an abnormality in the ejector which is specifically a blockage of the exhaust port of the injector, under the conditions that the internal combustion engine is in turbocharging operation, the solenoid valve opens and closes, and the pressure detected by the pressure sensor does not pulsate.  Maegawa et al. (PG Pub 2009/0255147) teaches detecting blockages in the fuel vapor purge system; however, Maegawa ‘147 does not teach doing so specifically in the exhaust port of an ejector and is silent as to the conditions in the system when detecting a blockage.  

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that pressure P pulsates in synchronization with the opening and closing of the solenoid valve 40 and that the ECU detects abnormality by determining whether or not the pulsation of pressure P is generated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is not claimed that the abnormality is detected because the pressure P does not pulsate, only that an abnormality is detected when the pressure P does not pulsate.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Susan E Scharpf/Examiner, Art Unit 3747          


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747